DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christian Johnson on August 5, 2022.  This application is in condition for allowance except for the presence of claim(s) 6-11 directed to an electrophoresis system (e.g., claim 6) and an electrophoresis gel (e.g., claim 11) non-elected without traverse.  Accordingly, claim(s) 6-11 have been cancelled. MPEP 821.02.

The application has been amended as follows: 
1.    (Currently Amended) An electrophoresis method using an electrophoresis gel that has an injection hole into which biological substances are injected and a recovery hole from which the biological substances are recovered, the electrophoresis method comprising: 
injecting a liquid having a specific gravity higher than a specific gravity of the biological substances into the injection hole; 
after injecting the liquid, injecting the biological substances into the injection hole; and 
applying an electric field penetrating the injection hole and the recovery hole, 
wherein an axis having a vertical downward direction as a positive direction is set as an X-axis, an axis which is parallel to a plane passing through any points of the injection hole and the recovery hole and is perpendicular to the X-axis is set as a Y-axis, and coordinates of a bottom of the recovery hole are set as (Xc, Yc), and 
the X coordinate [[XC]]Xc of the bottom of the recovery hole satisfies the following Expression (1) when the biological substances [[is]]are electrophoresed to coordinates (X1, [[YC]]Yc) in the recovery hole from a bottom of the injection hole in the applying the electric field[[.]]
[Expression 1]

    PNG
    media_image1.png
    28
    111
    media_image1.png
    Greyscale
 .
2.    (Currently Amended) The electrophoresis method according to claim 1, wherein 
the applying the electric field is applying the electric field parallel to a straight line X=aY, and 
a relationship between coordinates (X0, Y0) of the biological substances having the largest X coordinate in the injection hole at the start of the applying the electric field, the coordinates (Xc, Yc) of the bottom of the recovery hole, and a slope [[a]]“a” of the electric field satisfies the following Expression (2)[[.]]
[Expression 2]

    PNG
    media_image2.png
    37
    217
    media_image2.png
    Greyscale
 .
6-11.    (Canceled)

In specification:
para. [0011] line 1: please change “[Expression 2]” to --[Expression 1]--
para. [0039] line 1: please change “[Expression 3]” to --[Expression 1]--
para. [0042] line 1: please change “[Expression 4]” to --[Expression 2]--
para. [0044] line 1: please change “[Expression 5]” to --[Expression 3]--
para. [0046] line 1: please change “[Expression 6]” to --[Expression 4]--
para. [0049] line 1: please change “[Expression 7]” to --[Expression 5]--
REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to method as instantly claimed.  The limitation “injecting a liquid having a specific gravity higher than a specific gravity of the biological substances into the injection hole” before injecting the biological substances in amended claim 1 is not obvious over the prior art.  The pertinent art, Park (U.S. 2009/0308749) teaches an electrophoresis method using an electrophoresis gel (Fig. 1-3; [0009] lines 2-3: the gel 13) that has an injection hole into which biological substances are injected ([0016] lines 4-5: a gel provided with a loading well for loading a DNA sample) and a recovery hole from which the biological substances are recovered ([0016] lines 4-6: a gel provided with a collecting well for collecting the DNA sample), the electrophoresis method comprising: injecting the biological substances into the injection whole ([0042] lines 3-4: the DNA sample is loaded in the loading wells); and applying an electric field penetrating the injection hole and the recovery hole ([0063] lines 5-8: electric current is applied to the electrode of the electrophoresis device thus generating an electric filed in the buffer solution contained in the tank), wherein an axis set as an X-axis having a vertical down direction as a positive direction is set as an X-axis, an axis which is parallel to a plane passing through any points of the injection hole and the recovery hole and is perpendicular to the X-axis is set as a Y-axis, and coordinates of a bottom of the recovery hole are set as (Xc, Yc), and the X coordinate Xc of the bottom of the recovery hole satisfies the following Expression (1) when the biological substances are electrophoresed to coordinates (X1, Yc) in the recovery hole from a bottom of the injection hole in the applying the electric filed (as annotated Fig. 5, X-axis is in a vertical downward direction and Y-axis is perpendicular to X-axis and parallel to the plane passing through the injection hole and the recovery hole; [0052] lines 1-3: the length of each tooth 152a of the collecting well comb part 152 is longer than the length of each tooth 151a of the loading well comb part 151; and thus the claimed expression 1 is satisfied as Xc > X1).
[Expression 1]

    PNG
    media_image1.png
    28
    111
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    587
    1015
    media_image3.png
    Greyscale

The pertinent art, Jagota (U.S. Patent Pub. 2005/0009039) teaches gel electrophoresis ([0101] for separation of nanotube-nucleic acid complexes into discreet fractions based on size or charge ([0102] lines 4-5).  In order to determine the average particle size of the complexes a densifying agent may be added to an aqueous solution of the complexes ([0104] lines 1-3).  The purpose of densifying agent is to increase the specific gravity of the nanoparticle solution to facilitate loading of the solution into the gel, and suitable densifying agents include glycerol ([0104] lines 3-7).  The complex solution is then added to the wells in the gel ([0104] lines 10-11).  It would not have been obvious to one of ordinary skill in the art to inject a liquid (e.g., glycerol) having a specific gravity higher than a specific gravity of the biological substances into the injection hole; and subsequently injecting the biological substances into the injection hole because the glycerol is added to the aqueous solution containing the biological substances to facilitate loading of the solution into the gel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795